DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, claims 21 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2022.
Applicant’s election without traverse of claims 1-20 and 22-23 in the reply filed on 08/26/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 40, 70, and 80.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The examiner interprets the term “ultra-high strength” in claim 1 to be met by steel with a yield strength of 620-1100 MPa and tensile strength of 650-1300 MPa.
The examiner interprets the term “thin” in claim 1 to be met by a thickness of 2.5 mm or less absent a specific indication.
The examiner interprets the term “primarily bainite” in claim 2 to be a microstructure of 50% or more bainite [00144, instant spec].
The examiner interprets the term “primarily free of prior austenite grain boundary depressions” in claim 14 to be less than 50% of the surface contains prior austenite grain boundary depressions [0053, instant spec].  
The examiner interprets the term “primarily free of prior austenite grain boundary depressions” in claim 15 to be less than 10% of the surface contains prior austenite grain boundary depressions [0053, instant spec].  
The examiner interprets the term “high friction” in claims 14-16 to be met by rollers with a coefficient of friction of 0.20 or higher [0053, 0060, instant spec].
The examiner interprets the term “substantially free of scale” to mean a scale oxide layer, if present, has a thickness of less than 1.5 µm [0021, 00145, instant spec].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “weathering steel” in claim 1 registers the claim indefinite because applicant defines weathering steels as steels in ASTM A606, however the examiner notes that A606 has requirements that do not match with the instantly claim, for example A606 has a carbon maximum of 0.26% which the examiner notes is less than the carbon maximum instantly claimed, and further A606 discloses a minimum elongation of 22% which the examiner notes is not within the instantly claimed range [page 2, ASTM A606/A606M, attached with the IDS filed 08/06/2020].  It is unclear to the examiner if ASTM A606 is merely meant to illustrate example steels, if there are some limitations from A606 intended to be introduced with the term “weathering”, or if the term “weathering” is merely intended to provide an intended use for atmospheric protection and so does not provide any further limitations.  The examiner interprets the term “weathering” to not further limit the steel beyond the instantly claimed composition, microstructure, and mechanical properties absent a specific indication to the contrary.  Claims 2-20 and 22-23 are further rejected as being dependent upon the indefinite claim 1.
Specifically, the term “light-gauge” in claim 1 registers the claim indefinite because it is unclear to the examiner what defines “light-gauge”, if a steel with a thickness of less than or equal to 2.5 mm meets the limitation, if the steel needs to be reduced by 15-50% as in claim 13, or if “light-gauge” has another meaning.  The examiner interprets the claims to be met by any steel with a thickness of less than or equal to 2.5 mm absent a specific indication to the contrary.  Claims 2-20 and 22-23 are further rejected as being dependent upon the indefinite claim 1.
Specifically, the term “corrosion index” in claim 1 registers the claim indefinite because applicant defines the corrosion index as being defined in ASTM G101 as noted by applicant [0006, 0018, instant spec], however the examiner notes that G101 has requirements that do not match with the instantly claim, for example G101 has a nickel maximum of 1.1% for the specific equation used by the applicant [0018, instant spec] [page 2, ASTM G101, attached with the IDS filed 08/06/2020] which the examiner notes is less than the nickel maximum instantly claimed.  It is unclear to the examiner if applicant believes the corrosion index equation taken from ASTM G101 is usable for higher corrosion indexes or if the corrosion index is intended to further limit the composition of the steel.  The examiner interprets the term “corrosion index” to not further limit the steel beyond the instantly claimed composition absent a specific indication to the contrary.  Claims 2-20 and 22-23 are further rejected as being dependent upon the indefinite claim 1.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 4 recites “steel strip comprises, by weight, more than 1.0% nickel” which is indefinite because claim 4 is dependent upon claim 1 which recites “between 0.1 and 3.0% nickel” and so it is unclear to the examiner if claim 4 has an upper limit of 3.0% nickel or if claim 4 is intended to broaden the nickel content to anything more than 1.0% nickel.  The examiner interprets claim 4 to be met by a nickel content of between 1.0 and 3.0% nickel.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 5 recites “steel strip comprises, by weight, between 0.2 and 0.39 copper and more than 1.0% nickel” which is indefinite because claim 4 is dependent upon claim 1 which recites “between 0.1 and 3.0% nickel” and so it is unclear to the examiner if claim 5 has an upper limit of 3.0% nickel or if claim 5 is intended to broaden the nickel content to anything more than 1.0% nickel.  The examiner interprets claim 4 to be met by a nickel content of between 1.0 and 3.0% nickel.
Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 16 recites the term “smear pattern” which is indefinite because it is unclear to the examiner what defines a “smear pattern.  The examiner notes that Figure 7 depicts a steel surface that has been high friction rolled with a smear pattern and without surface homogenization [0042, instant spec] however the examiner notes that it is not clear what in Figure 7 is the smear pattern.  Applicant discloses that smears are also called “elongated surface structures” however this is further unclear to the examiner what an elongated surface structure is defined as, the examiner notes that rolling processes elongate grains in a metal, it is unclear if elongated grains can be defined as smears.  The examiner interprets the claim to be met by any steel surface that could be interpreted as having a smear pattern by one of ordinary skill in the art absent a specific indication to the contrary.  Claim 17 is further rejected as being dependent upon the indefinite claim 16.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6-11 disclose that the steel sheet of claim 1 has been austenitized which the examiner notes does not further limit the properties of the steel sheet of claim 1 because the microstructure of claims 6-11 is austenite which is different from the microstructure of independent claim 1 which is bainite or martensite, the examiner notes the microstructure difference would further change the yield strengths, tensile strengths, and elongation of the steel.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 12-13, and 18-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2016/0177411 A1) herein Watson, in view of Kobayashi et al. (US 2012/0216925 A1) herein Kobayashi.
Regarding claim 1:
Watson discloses a light gauge steel sheet [0006, Watson]
Watson does not specify hot stamping, however the examiner notes that any steel can be hot stamped and the term “for use in hot-stamping” is an instance of functional language that does not further limit the steel.  See MPEP 2173.05(g).  Alternatively the examiner notes that the recitation of “for use in hot-stamping” is an instance of intended use, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.  See MPEP 2111.02(II)
Solidifying in a thickness of less than 2.0 mm [0006, Watson].  The examiner notes that the overlap of the thickness of the instant application and Watson is prima facie obvious.  See MPEP 2144.05(I).
Comprising the composition shown below in Table 1.  Watson does not specify the addition of nickel, however the examiner submits that this step would have been obvious to one of ordinary skill in the art in view of Kobayashi.  Kobayashi discloses that adding 0.01-5.0 mass% nickel to a steel sheet is effective for increasing the strength of the steel and improving hardenability [0029, Kobayashi]  The examiner notes that the overlap of the compositions the instant application and Watson modified by Kobayashi is prima facie obvious.  See MPEP 2144.05(I).  The examiner notes that the effect of nickel on the corrosion index of the steel is known in the prior art of ASTM G101 as noted by applicant [0006, 0018, instant spec].  
Microstructure may be at least 75% martensite or 75% martensite plus bainite [abstract, Watson] which is formed from austenite through cooling [0026, Watson].  The examiner submits this meets the limitation of forming bainite or martensite from prior austenite through cooling.
The examiner notes that the cooling rate is an instance of product by process that does not further limit the product beyond the claimed microstructure.  See MPEP 2113.
For martensite plus bainite structure: yield strength of 700-1300 MPa [0011, Watson].  The examiner notes that the overlap of the yield strengths of the instant application and Watson modified by Kobayashi is prima facie obvious.  See MPEP 2144.05(I).
For martensite plus bainite structure: tensile strength of 1000-1800 MPa [0011, Watson].  The examiner notes that the overlap of the tensile strengths of the instant application and Watson modified by Kobayashi is prima facie obvious.  See MPEP 2144.05(I).
For martensite plus bainite structure: elongation of 1-10% [0011, Watson].  The examiner notes that the overlap of the elongations of the instant application and Watson modified by Kobayashi is prima facie obvious.  See MPEP 2144.05(I).
Watson modified by Kobayashi does not specify a corrosion index however the examiner notes that an overlapping corrosion index would naturally flow from Watson modified by Kobayashi.  The instant application specifies that the corrosion index is calculated using the composition of the steel [0018, instant spec], the examiner submits that the overlap of the composition of Watson modified by Kobayashi with the composition of the instant claims would cause an overlapping corrosion index to naturally flow.  See MPEP 2144.05(I) and 2145.
Table 1

Instant claims, weight%
Watson [0027]
C
0.20-0.40 (claim 1)
0.20-0.35
Cr
0.1-3.0 (claim 1)
0.1-1.0 (claim 22)
Less than 1.0
Mn
0.7-2.0 (claim 1)
0.7-2.0
Si
0.10-0.50 (claim 1)
0.10-0.50
Cu
0.1-1.0 (claim 1)
0.2-0.39 (claims 3 and 5)
0.1-1.0
Nb
≤0.12 (claim 1)
Less than 0.05
Mo
≤0.5 (claim 1)
Less than 0.5
Ni
0.1-3.0 (claim 1)
1.0-3.0 (claims 4 and 5)
Not specified
Al
<0.01 (claim 1)
Less than 0.01
B
<5ppm, <0.0001% (claim 19)
Not specified
Fe and impurities
Remainder 
Balance


Regarding claim 2:
Watson modified by Kobayashi discloses the microstructure may be at least 75% martensite or 75% martensite plus bainite [abstract, Watson] the examiner notes this overlaps with a structure of 50% or more bainite.  The examiner notes that the overlap of the microstructures of the instant application and Watson modified by Kobayashi is prima facie obvious.  See MPEP 2144.05(I).
The examiner notes that the cooling rate is an instance of product by process that does not further limit the product beyond the claimed microstructure.  See MPEP 2113.  
For martensite plus bainite structure: yield strength of 700-1300 MPa [0011, Watson].  The examiner notes that the overlap of the yield strengths of the instant application and Watson modified by Kobayashi is prima facie obvious.  See MPEP 2144.05(I).
For martensite plus bainite structure: tensile strength of 1000-1800 MPa [0011, Watson].  The examiner notes that the overlap of the tensile strengths of the instant application and Watson modified by Kobayashi is prima facie obvious.  See MPEP 2144.05(I).
For martensite plus bainite structure: elongation of 1-10% [0011, Watson].  The examiner notes that the overlap of the elongations of the instant application and Watson modified by Kobayashi is prima facie obvious.  See MPEP 2144.05(I).
Regarding claims 3-5 and 22, as discussed above Watson modified by Kobayashi discloses an overlapping steel composition.  The examiner notes that the overlap of the compositions the instant application and Watson modified by Kobayashi is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 12:
The examiner notes that the heat flux is an instance of product by process that does not further limit the product beyond the claimed microstructure.  See MPEP 2113.  Nevertheless Watson discloses solidification at a heat flux greater than 10.0MW/m2 [0006, Watson].
The examiner notes that the cooling rate is an instance of product by process that does not further limit the product beyond the claimed microstructure.  See MPEP 2113.  Nevertheless Watson modified by Kobayashi discloses cooling after casting at a rate greater than 15°C/s to below 1080°C and above Ar3 temperature in a non-oxidizing atmosphere [0006, Watson].  The examiner notes that the overlap of the cooling rates of the instant application and Watson modified by Kobayashi is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 13, Watson modified by Kobayashi discloses the steel is hot rolled with a reduction rate of 15-50% before being cooled to form the martensite plus bainite microstructure [0011, Watson].
Regarding claim 18, Watson modified by Kobayashi does not specify boron, the examiner submits this meets the limitation of no purposeful addition of boron.
Regarding claim 19, Watson modified by Kobayashi does not specify boron, the examiner submits one of ordinary skill in the art would interpret this to mean there is no boron in the steel absent a specific indication to the contrary.
Regarding claim 20, Watson modified by Kobayashi does not specify a coating, the examiner submits this meets the limitation of uncoated by an additional coating.
Regarding claim 23, the steel of Watson modified by Kobayashi has an overlapping composition and microstructure with the instant application as discussed above, which the examiner notes is needed in conjunction with the austenization temperature and duration to result in the steel remaining substantially free of scale as disclosed in the instant specification [0021, instant spec], and therefore one of ordinary skill in the art would expect scale of an overlapping thickness with that of the instant application to naturally flow from the steel of Watson modified by Kobayashi if subjected to the same austenization step.  See MPEP 2144.05(I) and 2145.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2016/0177411 A1) herein Watson, in view of Kobayashi et al. (US 2012/0216925 A1) herein Kobayashi, as evidenced by of Mito et al. (US 5,105,638 A) herein Mito.
Regarding claims 14-15:
As discussed above claim 1 is unpatentable over Watson modified by Kobayashi.
Watson modified by Kobayashi discloses the steel is hot rolled with a reduction rate of 15-50% before being cooled to form the martensite plus bainite microstructure [0011, Watson].  
Watson modified by Kobayashi shows in Figure 1 of Watson that the hot rolls 16 are located on opposite sides of the steel [Figure 1, 0023, Watson] which the examiner submits meets the limitation of “a pair opposing exterior side surfaces”
Watson modified by Kobayashi does not specify using high friction rolling, removing austenite grain boundary depressions, or a coefficient of friction of 0.20 or higher, however the examiner submits that a coefficient of friction of 0.20 or higher would be obvious to use in the hot rolling of Watson modified by Kobayashi as evidenced by Mito.  Mito discloses that in many conventional hot rolling operations the coefficient of friction between work rolls and the workpiece is at least 0.2 or more due to not using a lubricating fluid between the workpiece and work rolls besides air [Column 2 lines 7-19, Mito].  The examiner submits it would be obvious to one of ordinary skill in the art to use air as the lubricating fluid during the hot rolling of Watson modified by Kobayashi because it is a common conventional process in hot rolling as evidenced by Mito.  
The examiner notes that the instant application discloses that rolling at a temperature above Ar3 with a coefficient of friction of 0.20 or greater is the technique used by applicant to remove grain boundary depressions [0053, instant spec].  Watson modified by Kobayashi discloses cooling after casting to below 1080°C and above Ar3 temperature in a non-oxidizing atmosphere and then hot rolling [0006, Watson].  The examiner submits an overlapping austenite grain boundary depression concentration with that of the instant claims would naturally flow from the hot rolling of Watson modified by Kobayashi which performs rolling at a temperature of Ar3 to 1080°C where it would be obvious to use a coefficient of friction of 0.2 or more as evidenced by Mito.  See MPEP 2144.05(I) and 2145.
Regarding claim 16, the examiner notes that the instant specification discloses that high friction rolling causes smearing [00113, instant spec].  The examiner submits that smear patterns would naturally flow from the hot rolling of Watson modified by Kobayashi which performs rolling at a temperature of Ar3 to 1080°C where it would be obvious to use a coefficient of friction of 0.2 or more as evidenced by Mito.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2016/0177411 A1) herein Watson, in view of Kobayashi et al. (US 2012/0216925 A1) herein Kobayashi, as evidenced by Mito et al. (US 5,105,638 A) herein Mito, in further view of Hayashi et al. (US 2019/0169707 A1).
Regarding claim 17:
As discussed above claim 16 is unpatentable over Watson modified by Kobayashi as evidenced by Mito.
The examiner notes that one method of performing surface homogenization includes shot blasting [00124, instant spec].
Watson modified by Kobayashi does not specify performing surface homogenization however the examiner submits this step would be obvious in view of Hayashi.  Hayashi discloses that shot blasting steel can remove scale, suppress delayed fractures, and improve fatigue strength [0140, Hayashi].  The examiner submits it would be obvious to one of ordinary skill in the art to shot blast the steel of Watson modified by Kobayashi in order to remove scale, suppress delayed fractures, and improve fatigue strength as taught by Hayashi.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2016/0177411 A1) herein Watson, in view of Kobayashi et al. (US 2012/0216925 A1) herein Kobayashi, in view of Takenaka et al. (US 2019/0161817 A1) herein Takenaka.
Regarding claims 14-15:
As discussed above claim 1 is unpatentable over Watson modified by Kobayashi.
Watson modified by Kobayashi discloses the steel is hot rolled with a reduction rate of 15-50% before being cooled to form the martensite plus bainite microstructure [0011, Watson].  
Watson modified by Kobayashi shows in Figure 1 of Watson that the hot rolls 16 are located on opposite sides of the steel [Figure 1, 0023, Watson] which the examiner submits meets the limitation of “a pair opposing exterior side surfaces”
Watson modified by Kobayashi does not specify using high friction rolling, removing austenite grain boundary depressions, or a coefficient of friction of 0.20 or higher, however the examiner submits that a coefficient of friction of 0.20 or higher would be obvious to use in the hot rolling of Watson modified by Kobayashi in view of Takenaka.  Takenaka discloses that conventional hot rolling operations have the coefficient of friction being greater than 0.35 and are commonly used to prevent wear and roughening of the rollers and to suppress slipping and defective biting [0023, Takenaka].  The examiner submits it would be obvious to one of ordinary skill in the art to use a coefficient of friction greater than 0.35 during the hot rolling of Watson modified by Kobayashi because it is a conventional process in hot rolling that prevents wear and roughening of the rollers and suppresses slipping and defective biting as taught by Takenaka.  
The examiner notes that the instant application discloses that rolling at a temperature above Ar3 with a coefficient of friction of 0.20 or greater is the technique used by applicant to remove grain boundary depressions [0053, instant spec].  Watson modified by Kobayashi and Takenaka discloses cooling after casting to below 1080°C and above Ar3 temperature in a non-oxidizing atmosphere and then hot rolling [0006, Watson].  The examiner submits an overlapping austenite grain boundary depression concentration with that of the instant claims would naturally flow from the hot rolling of Watson modified by Kobayashi and Takenaka which performs rolling at a temperature of Ar3 to 1080°C where it would be obvious to use a coefficient of friction of greater than 0.35 in view of Takenaka.  See MPEP 2144.05(I) and 2145.
Regarding claim 16, the examiner notes that the instant specification discloses that high friction rolling causes smearing [00113, instant spec].  The examiner submits that smear patterns would naturally flow from the hot rolling of Watson modified by Kobayashi and Takenaka which performs rolling at a temperature of Ar3 to 1080°C where it would be obvious to use a coefficient of friction of greater than 0.35 in view of Takenaka.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2016/0177411 A1) herein Watson, in view of Kobayashi et al. (US 2012/0216925 A1) herein Kobayashi, in view of Takenaka et al. (US 2019/0161817 A1) herein Takenaka, in further view of Hayashi et al. (US 2019/0169707 A1).
Regarding claim 17:
As discussed above claim 16 is unpatentable over Watson modified by Kobayashi and Takenaka.
The examiner notes that one method of performing surface homogenization includes shot blasting [00124, instant spec].
Watson modified by Kobayashi and Takenaka does not specify performing surface homogenization however the examiner submits this step would be obvious in view of Hayashi.  Hayashi discloses that shot blasting steel can remove scale, suppress delayed fractures, and improve fatigue strength [0140, Hayashi].  The examiner submits it would be obvious to one of ordinary skill in the art to shot blast the steel of Watson modified by Kobayashi and Takenaka in order to remove scale, suppress delayed fractures, and improve fatigue strength as taught by Hayashi.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 14-16, 18-20, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 12, 14-16, and 21-25 of copending Application No. 16/934,168 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application discloses a steel sheet with an overlapping composition, tensile strength, yield strength, elongation, and resulting surfaces.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 13-16, 18-20, and 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 19 of copending Application No. 16/784,826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses an ultra-high strength weathering steel with an overlapping thickness, composition, microstructure, corrosion index, yield strength, tensile strength, elongation, hot rolling reduction, surfaces, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 13-16, 18-20, and 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8-9, 12, and 41-42 of copending Application No. 16/576,924 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose overlapping compositions, microstructures, yield strengths, tensile strengths, elongations, thicknesses, surfaces, and hot rolling.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 and 22-23  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 10 of U.S. Patent No. US 11225697 B2 in view of Kobayashi et al. (US 2012/0216925 A1) herein Kobayashi, as evidenced by Mito et al. (US 5,105,638 A) herein Mito, in further view of Hayashi et al. (US 2019/0169707 A1).  The examiner notes that US 11225697 B2 is the granted application corresponding to the application Watson et al. (US 2016/0177411 A1), as discussed above claims 1-20 and 22-23 are unpatentable over Watson in view of Kobayashi and Hayashi as evidenced by Mito.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734